Citation Nr: 0830472	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-37 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to additional compensation due to marriage.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to August 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 decision by the Seattle, Washington 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO determined 
that the veteran was not entitled to additional VA disability 
compensation based on the addition of his second wife as a 
dependent.


FINDINGS OF FACT

1.  The veteran married his second wife in October 2004.

2.  The divorce of the veteran and his second wife was 
effective in October 2005.

3.  The veteran notified VA of his second marriage in March 
2006.


CONCLUSION OF LAW

The veteran's entitlement to additional compensation based on 
the dependency of his second wife ended, due to divorce, 
before the veteran claimed such compensation by notifying VA 
of the marriage.  38 U.S.C.A. §§ 1115, 5110, 5112 (West 
2002); 38 C.F.R. §§ 3.401, 3.501 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Additional Compensation for Dependent Spouse

The veteran receives VA disability compensation.  His 
service-connected disabilities have a combined disability 
rating of 100 percent.  For veterans who receive VA 
disability compensation, VA pays additional compensation for 
dependents, including spouses and children.  38 U.S.C.A. 
§ 1115.

The veteran married for the first time in 1982.  He and his 
first wife divorced; the divorce became final in April 2004.  
The veteran married his second wife on October [redacted], 2004.  He 
and his second wife divorced.  That divorce became final in 
October 2005.

As of 2003, the veteran was receiving additional compensation 
for a spouse.  In November 2003, the veteran informed the RO 
that he and his wife were separated and were pursuing a 
divorce, and that the divorce was not yet final.  On a VA 
Status of Dependents Questionnaire signed on October 8, 2004, 
the veteran indicated that he was not married.  In January 
2005, the RO asked the veteran to submit a copy of a public 
record, such as a divorce decree, showing the end of his 
marriage.

In March 2006, the RO received from the veteran a completed 
Declaration of Status of Dependents form.  The veteran 
indicated that he had divorced his first wife in April 2004, 
married his second wife in October 2004, and divorced his 
second wife in October 2005.  In March 2006, the RO informed 
the veteran that he would not receive additional compensation 
for a spouse for the period of his second marriage.  The 
veteran appealed that decision.

The applicable statutes and regulations provide that the 
effective date of any increase in a VA benefit by reason of 
marriage shall be the date of marriage if VA receives proof 
of marriage with one year from the date of marriage.  
38 U.S.C.A. § 5110(n).  An award of additional compensation 
for a dependent spouse is effective on the latest of the 
following dates:

(1) Date of claim.  This term means the 
following, listed in their order of 
applicability:
(i) Date of veteran's marriage, if the 
evidence of the marriage is received 
within one year of the event; otherwise 
(ii) Date notice is received of the 
dependent's existence, if evidence is 
received within one year of a VA 
request.
(2) Date dependency arises.
(3) Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating action.
(4) Date of commencement of veteran's 
award.

38 C.F.R. § 3.401(b).

In the case of a veteran who receives disability compensation 
and who is divorced on or after October 1, 1982, the 
effective date of a reduction of compensation by reason of 
divorce will be the last day of the month in which such 
divorce occurs.  The reduced rate will be payable the day 
following the date of discontinuance of the greater benefit.  
38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).

In statements in support of his appeal, the veteran reported 
that he did not realize when he married his second wife that 
he should have requested to add her to his award.  He 
asserted that he missed the notification deadline by a fairly 
short period of time.  He indicated that denial of the 
additional compensation for his second wife would cause him 
great financial hardship.

The veteran did not provide VA evidence of his second 
marriage within one year of the October 2004 date of that 
marriage.  In January 2005, VA asked the veteran for 
documentation of evidence of the date of the end of his first 
marriage.  The veteran did not inform VA in 2004 or 2005 of 
his second marriage, and VA did not ask him whether he had 
remarried.  As VA received notice in March 2006 of the second 
marriage, March 2006 is the earliest possible effective date 
for additional compensation for the second wife.

Additional compensation for a spouse is discontinued, 
however, the last day of the month of a divorce; in this 
case, the last day of October 2005.  The veteran's 
entitlement to additional compensation based on marriage to 
his second wife ended, in October 2005, due to the divorce, 
before that entitlement began, in March 2006, as a result of 
his notice to VA of the marriage.  Therefore, he is not 
entitled to any additional compensation for a dependent 
spouse during his second marriage.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In this case, notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).


ORDER

Entitlement to additional compensation based on the 
dependency of the veteran's second wife is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


